DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwata Koichi (JP 2001-085966, further referred to as Iwata provided from IDS 6/25/2021).
	As to claim 1, Iwata teaches a vibrator device (fig 5, 6a, 6b, 8) comprising:
	A base (2); and
	A vibrator element (13) including a quartz crystal vibrator element attached to the base via two first metal bumps (4 located in 16 and 4 located in 17);
	Wherein the first two metal bumps are disposed on a straight line inclined within a range of +55 degrees to +65 degrees (fig 6a, bumps (4) in (16 and 17)) are aligned +60 degrees along the x axis) or -65 degrees to -55 degrees with respect to an X axis, which is an electric axis of a quartz crystal constituting 
	As to claim 2, Iwata teaches an AT cut quartz (paragraph 10).
	As to claim 8, Iwata teaches an electric apparatus (paragraph 2).
	As to claim 9, the use of the vibrator in a vehicle is mere matter of intended use and is not given patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwata.
As to claim 3, this claim is dependent on claims 1 and 2, the rejection of which is discussed above.
Iwata does not explicitly teach elongated Z axis quartz crystal.
As would have been recognized by a person of ordinary skill in the art choosing the quartz plate size is done merely as a design choice to choosing an user desired operating frequency and/or manufacturing size.  As such it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the crystal with bump locations taught in Iwata to modify the crystal size as doing so would be a mere matter of design choice to choosing a user desired operating parameter.
Allowable Subject Matter
s 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/Primary Examiner, Art Unit 2849